Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Status of the Claims 
Applicants filed claims 1 – 26 with the instant application on 16 January 2020.  In a Preliminary Amendment filed on the same date, Applicant canceled claims 1 – 26, and added new claims 27 – 46 (renumbered).  Consequently, claims 27 – 46 are available for substantive examination.
Requirement for Restriction/Election 
Restriction is required pursuant to 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
In accordance with 37 CFR § 1.499, Applicants are required, in a Response to this Action, to elect a single invention to which the claims must be restricted.
	I.	Claims 27 - 42, directed to a pharmaceutical composition comprising not less than 55% wgt of a volatile solvent, or mixture of solvents, at least one lipophilic compound, one or more film-forming polymers, hemp seed oil, and up to 20% wgt water.
	II.	Claims 43 and 44, directed to a method for delivering a pharmaceutically active ingredient into and/or across the skin of a patient, the method comprising the steps of applying a device to the patient’s body, applying a film-forming composition containing one or more volatile solvents and an active ingredient to the device, and, upon evaporation of the solvent(s), adding an occlusive cover to the device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, pursuant to PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
the invention of Group I requires the technical feature of a composition comprising at least 55% wgt of at least one lipophilic compound, one or more film-forming polymers, hemp seed oil, and up to 20% wgt water, features not required for Groups II or III;
the invention of Group II requires the technical feature of a device comprising a base, an open area, and a well, features not required in Groups I or III; and 
the invention of Group III requires the technical feature of a device having a loop-shaped structure, which feature is not required for Groups I or II.
Consequently, the pending claims lack unity a priori.  
As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention may be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical 
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, as outlined above, the inventive Groups do not possess a technical feature common to all of the Groups and, thus, do not possess unity of invention.
In addition, or in the alternative, Groups I – III lack unity of invention because, even though the inventions of these Groups require a film-forming composition comprising volatile solvent(s), a film-forming polymer, and an active ingredient, such as hemp oil, and water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/068052 A2 to Donsky, M. and R. Winnicki, claiming priority to 31 October 2013, identified on the Information Disclosure Statement (IDS) filed 23 January 2020, cite no. 1 (FOR) (“Donsky WO ‘052”) .  The reference discloses formulations comprising hemp oil (see Abstract), wherein the compositions further comprise sodium alginate as a film-former (see ¶[0089]), and solvents such as C1 - C6 aliphatic alcohols, or mixtures of water and C1 - C6 aliphatic alcohols, acetone, mixtures of water and acetone, or any water miscible organic solvent (see ¶[0035]).  Consequently, compositions comprising the technical feature shared by the inventive Groups are known in the art.  Thus, the common technical feature cannot be considered “special,” and the claims lack unity of invention a posteriori.  
Applicants are advised that the Response to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143), and (ii) identification of the claims encompassing the elected invention.    

Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder
The Action has required restriction between product and method claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Election of Species 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
The invention as claimed comprises the following genera: 
(a)	lipophilic compound		(see claim 28);
(b)	solvent				(see claim 32);
(c)	phospholipid			(see claim 33);
see claim 36);
(e)	cellulosic polymer		(see claim 37); and
(f)	cannabinoid			(see claim 42).
Applicants are required, in a Response to this Action, to elect a single species from each of the genera identified above to which the claims shall be restricted if no generic claim is finally held to be allowable.  In doing so, Applicants should take care to elect, where appropriate based on the specification and the claims as filed, a chemically unique species, and not a sub-genus.  For example, from the genus of film-forming polymers, election of cellulosic polymers or acrylic polymers would not be proper in that such election would be of a sub-genus of the genus identified as film-forming polymers.  In comparison, election of polyvinylpyrrolidone (PVP) as the species of film-forming polymer would be proper.
The Response must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  27.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619